department of the treasury internal_revenue_service washington d c number release date date uil 408a tl-n-1478-01 memorandum for area_counsel small_business self-employed area attention mary hamilton from chief qualified_plans employee_benefits office of the division counsel associate chief_counsel tax_exempt_and_government_entities_division subject roth_ira conversions significant service_center advice this significant service_center advice responds to your memorandum dated date regarding an inquiry you received from the taxpayer_advocate at the andover service_center issues issue does a failed roth_ira_conversion result in a distribution from the traditional_ira including the imposition of the additional tax on early distributions and the imposition of a six percent excise_tax on excess_contributions to the roth_ira issue does the taxpayer_advocate have any discretion to allow a taxpayer to recharacterize a failed roth_ira_conversion after the deadline for recharacterizing an ira contribution issue how should the taxes and penalties attributable to a failed roth_ira_conversion be assessed and collected against a taxpayer brief answer issue a failed roth_ira_conversion that is not recharacterized is treated as a regular distribution from the traditional_ira including the imposition of the additional tax on early distributions unless an exception applies and as a regular contribution to the roth_ira that is subject_to the excise_tax on excess_contributions to the extent the contribution exceeds the applicable roth_ira contribution limits issue the taxpayer_advocate does not have discretion to allow a taxpayer to recharacterize a failed roth_ira_conversion after the deadline for recharacterizing an ira contribution this is a substantive determination that is beyond the scope of the authority accorded to the taxpayer_advocate issue statutory deficiency procedures must be used facts in the taxpayer attempted to convert his traditional_ira to a roth_ira the taxpayer believed that he was eligible to convert to a roth_ira because his modified_adjusted_gross_income agi was less than dollar_figure the taxpayer chose to include the income from the traditional_ira over a four year period on date the service issued an underreporter notice to the taxpayer for his year with the result that the modified agi exceeded dollar_figure the taxpayer filed an amended_return for seeking a refund of the taxes paid on the roth_ira_conversion because there was a failed conversion the taxpayer stated that he could not take advantage of the opportunity to correct the failed conversion on or before the deadline of date because he did not know of the increase to his agi until date the service informed the taxpayer that there was in fact a failed roth_ira_conversion resulting in a distribution of the traditional_ira in the distribution from the traditional_ira was includible in the taxpayer’s income for further the transaction must be treated as a contribution to the taxpayer’s roth_ira and is subject_to the excise_tax under internal_revenue_code i r c sec_4973 to the extent that it exceeds the amount of the taxpayer’s regular ira contribution up until the time it is withdrawn further the taxpayer is subject_to an additional tax on early distributions under sec_72 with respect to the distribution from the traditional_ira applicable law sec_408 generally provides that except as otherwise provided any amount_paid or distributed out of an ira shall be included in gross_income sec_408 is an exception from the general_rule of inclusion in income for rollover_contributions and provides that in the case of rollovers from an ira to a roth_ira there shall be included in gross_income any amount which would be includible were it not part of a qualified_rollover_contribution unless the taxpayer elects otherwise the amount required to be included in gross_income such taxable_year by reason of sec_408a for any distribution before date shall be so included ratably over the 4-year taxable_period beginning with such taxable_year see sec_1_408a-4 q a sec_408a generally provides that a taxpayer shall not be allowed to make a qualified_rollover_contribution to a roth_ira from a traditional individual_retirement_plan during any taxable_year if the taxpayer’s modified agi for the year of the contribution exceeds dollar_figure see sec_1_408a-4 q a sec_1_408a-5 q a-1 allows an ira owner to recharacterize ie treat a contribution made to one type of ira as made to a different type of ira certain ira contributions including conversion contributions for a taxable_year if there is a failed conversion a taxpayer may recharacterize amounts which he or she attempted to contribute to the roth_ira as contributions to the traditional_ira sec_1_408a-4 q a under sec_1_408a-5 q a-6 b generally the election to recharacterize an ira contribution and the trustee-to-trustee transfer of such contribution including allocable net_income must occur on or before the due_date including extensions for filing the individual’s federal_income_tax return for the taxable_year for which the recharacterized contribution was made under the provisions of sec_301_9100-2 an individual who timely files his or her federal_income_tax return has an automatic 6_month extension from the return_due_date excluding extensions to recharacterize an ira contribution see also announcement 1999_1_cb_1256 in addition under announcement 1999_2_cb_555 an individual who timely filed his her federal_income_tax return had until date to recharacterize a ira contribution including an amount converted from a traditional_ira to a roth_ira in under sec_301_9100-3 the commissioner may grant an additional extension of time to recharacterize an ira contribution pursuant to dollar_figure of revproc_2001_4 2001_1_irb_121 a request for an extension of time to recharacterize an ira contribution under sec_301_9100-3 is considered a letter_ruling request if a failed conversion contribution is not recharacterized it will be treated as a regular roth contribution and thus an excess_contribution will be subject_to the excise_tax under sec_4973 to the extent it exceeds the individual’s regular contribution limit sec_1_408a-4 q a in addition the distribution from the traditional_ira will not be eligible for the 4-year spread and will be subject_to the additional tax under sec_72 unless an exception under that section applies id sec_72 provides in general that if any taxpayer receives a distribution from a qualified_retirement_plan prior to attaining the age of ½ there shall be added to the tax an amount equal to of such distribution the penalty under this section is only applicable in certain specific circumstances for example if the taxpayer is under age ½ sec_4973 provides that in the case of excess_contributions to an individual’s retirement account there is imposed for each taxable_year a tax in an amount equal to of the amount of the excess_contribution sec_1 to such individual’s accounts or annuities the taxpayer_advocate_service has both statutory and delegated authorities sec_7803 provides that it is the function of the office_of_the_taxpayer_advocate to assist taxpayers in resolving problems with the service sec_7811 also authorizes the national_taxpayer_advocate to issue taxpayer assistance orders taos if she determines that the taxpayer is suffering or about to suffer a significant hardship as a result of the manner in which the internal revenue laws are being administered or the taxpayer meets such other requirements as are set forth in regulations prescribed by the secretary_of_the_treasury sec_7811 provides the terms of a tao specifically the tao may require the irs within a specified time period to release property of the taxpayer levied upon or cease any_action take any_action as permitted by law or refrain from taking any_action with respect to the taxpayer under chapter subchapter_b of chapter chapter or any other provision of law which is specifically described by the national_taxpayer_advocate in the tao sec_7801 provides to the secretary_of_the_treasury the authority to administer and enforce the internal revenue laws this authority has been delegated to the commissioner of the internal revenue and the commissioner has delegated specific tax_administration responsibilities to the various divisions and functions of the service including the national_taxpayer_advocate the national_taxpayer_advocate is delegated the authority to perform certain tax_administration duties generally recognized as accounts management type of authority see delegation_order no excess_contributions are defined in general as the excess amounts contributed to iras over the amount allowable as a deduction under sec_219 see sec_4973 in general sec_6212 prohibits the assessment and collection of a deficiency until a notice_of_deficiency has been mailed to the taxpayer and until certain statutory steps have been taken sec_6213 imposes certain restrictions on the assessment of deficiencies sec_6213 defines mathematical_or_clerical_error and enumerates exceptions to the general_rule where deficiency procedures need not be used before assessment of the tax two of the exceptions may be applicable in answering the above question under sec_6213 a mathematical error includes an entry on a return of an item which is inconsistent with another entry of the same or another item on such return according to its legislative_history subsection g c is intended to encompass those cases where it is apparent which of the inconsistent entries is correct and which is incorrect summary_assessment procedures cannot be used where it is not clear which of the inconsistent entries is the correct one they are also not to be used where the service is merely resolving an uncertainty against the taxpayer see h_r rep no 94th cong 1st sess 1976_3_cb_695 under sec_6213 a math error may also be an entry on a return of a deduction or credit in an amount which exceeds a statutory limit imposed by subtitle a or b or chapter or if such limit is expressed - i as a specified monetary amount or ii as a percentage ratio or fraction and if the items entering into the application of such limit appear on such return an example of a math error under g e would be an entry claiming the medical_expense_deduction under sec_213 without meeting the -of-adjusted-gross-income floor analysis taxpayers are permitted to convert iras to roth iras if that is done the amount converted shall be included in gross_income to the extent that a distribution from the traditional_ira would have been included in gross_income if it were not part of a roth_ira_conversion the taxable_portion of the distribution is fully taxable in the year that it is distributed from the traditional_ira unless the year of distribution was if the conversion was made in the taxpayer may report the income from the distribution over four years subsection m the 13th applicable situation was added on date when president bush signed the economic_growth_and_tax_relief_reconciliation_act_of_2001 the act pub_l_no 115_stat_38 many taxpayers made roth_ira conversions in despite the fact that they were not eligible to do so because their modified agi for the taxable_year was more than dollar_figure however taxpayers were allowed to recharacterize failed conversions for the taxable_year until date after date a taxpayer wishing to recharacterize must obtain an extension of the deadline to recharacterize under the procedures of sec_301_9100-3 these procedures involve filing a request for a private_letter_ruling and paying the applicable user_fee if a failed conversion is not recharacterized the distribution from the traditional_ira is treated as a regular distribution from the traditional_ira and is subject_to the percent additional tax on early distributions unless an exception applies the amount the taxpayer attempted to convert is treated as a regular contribution to the roth_ira and is subject_to the percent excise_tax under sec_4973 to the extent it is an excess roth_ira until it is withdrawn from the roth_ira neither the authority granted to the national_taxpayer_advocate under sec_7803 to assist taxpayers in resolving their problems with the service nor the authority to issue taos under sec_7811 provide the taxpayer_advocate_service with the discretion to allow a taxpayer to recharacterize a failed ira conversion or provide an extension of time for recharacterizing a failed ira conversion the determination of whether the requirements for recharacterizing a failed ira conversion have been met is substantive in nature and the national_taxpayer_advocate has not been granted the statutory authority to make merits determinations or change technical decisions see sec_301_7811-1 the national_taxpayer_advocate may have authority to make technical decisions in matters under her delegated authority however recharacterizing failed ira conversions is not within the scope of currently delegated authorities in order to analyze how tax and penalties applicable to a failed conversion should be assessed and collected it is helpful to look at specific examples of the exceptions to the rule that deficiency procedures must be used in gcm dated date the conclusion was reached that the exception to the normal g_c_m dated date used the analysis in g_c_m in reaching its conclusion that the math error procedures could not be used in assessing the amount of tax withheld on nonresident_aliens under sec_1441 g_c_m dated date used the analysis in g_c_m in reaching the conclusion that the mathematical error procedures were applicable because failure to attach a form_8396 mortgage_interest_credit where a mortgage_interest_credit amount was claimed on the form_1040 is the precise situation in which sec_6213 was intended to apply assessment procedures for mathematical or clerical errors in sec_6213 may not be used to correct deductions for contributions to individual_retirement_accounts claimed on the form_1040 and to summarily assess additional tax because the types of errors involved are not within the scope of the definition of mathematical or clerical errors in sec_6213 some of the examples of errors not eligible for the mathematical error procedures were a deduction was claimed on line form_1040 for contributions to iras but no code was entered to identify the type and number of iras a code was entered but the deduction claimed exceeded the monetary amount of the statutory limit for the type and number of iras indicated by the code an excess_contribution was made to the ira based on the deduction claimed but no excise_tax was reported on line 57-form and form_5329 was not attached to the return in example the gcm relied on the legislative_history and concluded there was no math error because the error did not meet the definition of sec_6213 g d subsection g d defines a mathematical_or_clerical_error as an omission of information which is required to be supplied on the return to substantiate an entry on the return the gcm reasoned that mathematical error procedures could not be used in example because omission of information was construed to mean the omission of an entire schedule the omission of a code is not the omission of an entire schedule in example the gcm reasoned that there was no math error because the code that was entered did not cover all the possible variations on the types of ira an individual might have the gcm concluded that there was no math error under g e because the monetary amount of the statutory limit varies according to which code is entered although it could be argued that the discrepancy could fall under an inconsistent entry as defined in g c the math error procedures still could not be used because the taxpayer may have entered the wrong code rather than claimed the wrong deduction see s rep no 94th cong 2d sess the maximum deduction that could be claimed by a married couple filing a joint_return based on sec_219 for contributions to individual iras would be dollar_figure however theoretically there is no limit on the number of employers who may contribute to seps on behalf of an individual and thus there is no limit on the amount of money an individual may deduct for employer contributions to his sep consequently because contributions to seps are included on line there is no specific statutory limit on the deduction claimed on line that may be determined without regard to the code entered in example the gcm further concluded that math error procedures did not apply because the service could not determine that the deduction exceeds the amount of compensation without determining what was compensation thus it would not be possible to determine whether an excess_contribution was made even if it were possible to determine that an excess_contribution had been made the gcm concluded that the excise_taxes imposed by sec_4972 and sec_4973 could not be summarily assessed as math errors based on the form_1040 moreover the gcm concluded that there was no substantiation omission within the meaning of sec_6213 where a taxpayer does not attach form_5329 to report excess_contribution excise_taxes excess_contributions and the appropriate excise_tax are reported on form_5329 which must be attached to form_1040 however form_5329 calculates a tax not otherwise reported on form_1040 and form_1040 does not provide for reporting the excise_tax therefore the gcm concluded that math error procedures may not be used when form_5329 is not attached even if it were possible to determine from other information on the return that an excess_contribution had been made conclusions issue if a failed roth_ira_conversion is not recharacterized the amount that the taxpayer attempted to convert is treated as a regular distribution from the traditional_ira including the imposition of the percent additional tax on early distributions unless an exception applies and is treated as a regular contribution to the roth_ira subject_to the percent excise_tax on excess_accumulations to the extent it is an excess roth contribution if a taxpayer made a failed roth_ira_conversion and the due_date to recharacterize the failed conversion has passed the taxpayer may submit a request for a private_letter_ruling that extends the due_date to recharacterize the failed conversion pursuant to sec_301_9100-3 issue as the decision whether to grant an extension of time to recharacterize a failed ira conversion is not authority granted to the national_taxpayer_advocate by statute or delegation the taxpayer_advocate does not have any discretion to allow the taxpayer to recharacterize a failed ira conversion in order for the taxpayer_advocate to fully assist the taxpayer the taxpayer_advocate should be apprized of the requisite procedures for requesting an extension of time to recharacterize the failed ira conversion after the deadline for recharacterizing an ira contribution issue consistent with the legislative_history of sec_6213 the math error assessment procedures may only be employed if it is apparent from the face of the return which entry is incorrect in the situation you describe it is not apparent from the face of the return which return entry is incorrect eg whether the taxpayer’s agi or conversion amount is the incorrect entry nor can you determine the taxpayer’s modified agi the examples above show that even in cases where it would appear that the procedure could be used because the deduction claimed was inconsistent with the other information on the return the math error procedures still would not apply if there was some uncertainty about what the taxpayer intended the math error exception may only be utilized if it is absolutely clear what the taxpayer intended we do not believe that in the roth conversion situation you describe the taxpayer’s intention is absolutely clear since form_5329 is not attached to the return you cannot determine whether the amount distributed from the ira is subject_to the percent additional tax on early distributions imposed under sec_72 because the taxpayer may qualify for an exception to the additional percent tax in addition you cannot determine from the face of the return whether the taxpayer made other roth_ira contributions for the taxable_year so you cannot determine whether the failed roth_ira_conversion is subject_to the excise_tax imposed on excess roth_ira contributions under sec_4973 nor is form_5329 attached accordingly since the internal_revenue_service is not permitted to make determinations about a taxpayer’s intention when making assessments pursuant to the math error procedures assessments made as a result of a failed roth_ira_conversion ie the additional tax under sec_72 and the excise_tax on excess_contributions under sec_4973 must be made pursuant to deficiency procedures
